ORDER AFFIRMING MAGISTRATE JUDGE’S DECISION
MOSKOWITZ, District Judge.
Plaintiff Leon W. Luce appeals the order of United States Magistrate Judge Anthony J. Battaglia, filed April 2, 1996, denying Plaintiffs motion to amend his Complaint. The motion was referred to Magistrate Judge Battaglia pursuant to 28 U.S.C. § 636(b)(1)(A). The present appeal was brought pursuant to Fed.R.Civ.P. 72. After reviewing Plaintiffs objections and notice of lodgement filed in support of his appeal, and upon review of the record, the Court finds this matter suitable for decision without oral argument pursuant to Local Rule 7.1(d)(1).
After reviewing the record, the Court finds that the Magistrate Judge’s order is not clearly erroneous or contrary to law. Therefore, it is hereby ordered that the Magistrate Judge’s decision is AFFIRMED.
IT IS SO ORDERED.